ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner finds Applicant’s arguments regarding the priority date persuasive. Therefore, agreement was reached that the priority date of the claimed invention is 09/22/2018 as the earliest priority document that contains the claimed subject matter relating to the size of a neighboring block of the current block in the current coding unit is less than a minimum size threshold for using an affine motion vector of the neighboring block as an affine motion vector for the current block.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Shelton Austin on Feb. 23, 2021.

The application has been amended as follows: 

obtaining video data for a current block of a current coding unit;
determining that a size of a neighboring block of the current block in the current coding unit is greater than a minimum block size for affine motion prediction, the minimum block size including a first minimum width and a first minimum height;
determining the size of [[a]]the neighboring block one or more affine motion vectors one or more affine motion vectors  including a second minimum width and a second minimum height, wherein at least one of the second minimum width is larger than first minimum width and the second minimum height is larger than the first minimum height
excluding, from a buffer, when , the buffer including at least one candidate affine motion vector for affine motion prediction of the current block; 
storing, in the buffer, the affine motion vector of the neighboring block as a candidate affine motion vector for affine motion prediction of the current block when the size of the neighboring block is greater than or equal to the minimum size threshold; and
processing the current block using affine motion prediction.

2. 	(Canceled).

7. 	(Canceled).

8. 	(Currently Amended) The method of claim [[7]]1, further comprising:
obtaining the affine motion vector of the neighboring block from the buffer, the buffer including a local buffer 

one or more local buffers of the current coding unit include the buffer, the one or more local buffers comprising a first set of one or more local buffers and a second set of one or more local buffers, wherein:
the first set of one or more local buffers comprises one or more affine motion vectors of one or more neighboring blocks of the current block; and
the second set of one or more local buffers comprises one or more motion vectors of one or more neighboring blocks of the current block.

13. 	(Currently Amended) The method of claim [[7]]1, wherein the affine motion vector of the neighboring block comprises one or more scaling variables and one or more position variables.

16. 	(Currently Amended) An apparatus for processing video data, the apparatus comprising:
a memory; and
a processor implemented in circuitry and configured to:
obtain video data for a current block of a current coding unit;
determine that a size of a neighboring block of the current block in the current coding unit is greater than a minimum block size for affine motion prediction, the minimum block size including a first minimum width and a first minimum height;
determine the size of [[a]]the neighboring block one or more affine motion vectors one or more affine motion vectors  including a second minimum width and a second minimum height, wherein at least one of the second minimum width is larger than first minimum width and the second minimum height is larger than the first minimum height
exclude, from a buffer, when , the buffer including at least one candidate affine motion vector for affine motion prediction of the current block; 
store, in the buffer, the affine motion vector of the neighboring block as a candidate affine motion vector for affine motion prediction of the current block when the size of the neighboring block is greater than or equal to the minimum size threshold; and
process the current block using affine motion prediction.

17. 	(Canceled).

22. 	(Canceled).

23. 	(Currently Amended) The apparatus of claim [[22]]16, wherein the processor is further configured to:
obtain the affine motion vector of the neighboring block from the buffer, the buffer including a local buffer 

24. 	(Currently Amended) The apparatus of claim 23, wherein one or more local buffers of the current coding unit include the buffer, the one or more local buffers comprising a first set of one or more local buffers and a second set of one or more local buffers, wherein:
the first set of one or more local buffers comprises one or more affine motion vectors of one or more neighboring blocks of the current block; and
the second set of one or more local buffers comprises one or more motion vectors of one or more neighboring blocks of the current block.

28. 	(Currently Amended) The apparatus of claim [[22]]16, wherein the affine motion vector of the neighboring block comprises one or more scaling variables and one or more position variables.

29. 	(Currently Amended) A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to:
obtain video data for a current block of a current coding unit;
determine that a size of a neighboring block of the current block in the current coding unit is greater than a minimum block size for affine motion prediction, the minimum block size including a first minimum width and a first minimum height;
determine the size of [[a]]the neighboring block one or more affine motion vectors one or more affine motion vectors  including a second minimum width and a second minimum height, wherein at least one of the second minimum width is larger than first minimum width and the second minimum height is larger than the first minimum height
exclude, from a buffer, when , the buffer including at least one candidate affine motion vector for affine motion prediction of the current block; 
store, in the buffer, the affine motion vector of the neighboring block as a candidate affine motion vector for affine motion prediction of the current block when the size of the neighboring block is greater than or equal to the minimum size threshold; and
process the current block using affine motion prediction.

31. 	(Previously Presented) The apparatus of claim 16, wherein the current coding unit comprises a current coding tree unit (CTU).

32. 	(New) The apparatus of claim 16, wherein the apparatus comprises an encoder.

33. 	(New) The non-transitory computer-readable medium of claim 29, wherein the video data is obtained from an encoded video bitstream provided by an encoder.

34. 	(New) The non-transitory computer-readable medium of claim 33, wherein the minimum size threshold is obtained from signaling provided by the encoder.

35. 	(New) The non-transitory computer-readable medium of claim 34, wherein the signaling comprises a logarithmic representation of the minimum size threshold.

36. 	(New) The non-transitory computer-readable medium of claim 29, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to:
obtaining the affine motion vector of the neighboring block from the buffer, the buffer including a local buffer of the current coding unit.

37. 	(New) The non-transitory computer-readable medium of claim 36, wherein one or more local buffers of the current coding unit include the buffer, the one or more local buffers comprising a first set of one or more local buffers and a second set of one or more local buffers, wherein:
the first set of one or more local buffers comprises one or more affine motion vectors of one or more neighboring blocks of the current block; and
the second set of one or more local buffers comprises one or more motion vectors of one or more neighboring blocks of the current block.


Reasons for Allowance 
Claims 1, 4-6, 8-16, 19-21, 23-29, and 31-37 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant has amended the independent claims to clarify the two steps used to determine that the affine motion vector of the neighboring block is applied to the current block. While it was known in the art at the time the invention was filed to limit a current block to a minimum size in order to perform affine prediction, performing the second restriction of excluding affine motion vectors if the neighboring block is not equal to or greater than a minimum size is considered novel and patentable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0082191 discloses a minimum neighbor affine block size threshold, however, it does not disclose or suggest that the neighboring block is larger than the minimum block size of the current block for performing affine motion on the current block.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alison Slater/Primary Examiner, Art Unit 2487